I concur in the result. The conviction is based solely upon circumstantial evidence. This evidence is not sufficient to exclude every reasonable hypothesis other than that of the guilt of defendant. For that reason, the verdict is contrary to the law and the evidence, and a new trial should follow as a matter of justice and right. *Page 280 
The alleged misconduct of the jury at the mass meeting occurred in the presence of the trial judge. Nothing was said or done at that meeting that had any bearing upon the trial. The trial judge so found, and, after a careful examination of the record, I am convinced that such ruling did not amount to an abuse of judicial discretion on his part. If the remarks of defendant's counsel at the mass meeting had a tendency to prejudice him before the jury, any such alleged error was invited.
The record shows that the jury was permitted to attend the picture show by consent of defendant's counsel. I think that counsel should not be permitted to consent in the trial court, and by such consent create a situation which is claimed to be prejudicial when the cause reaches the appellate court. There is no showing that the jurors were permitted to separate at any time after they were sworn to try the cause, nor were they communicated with by anybody on any matter connected with the trial.
I do not want to be understood as commending the practice of permitting juries to attend picture shows or other theatrical performances, or even public mass meetings, during criminal trials. I think such practice should be condemned, but in the instant case I believe there is no showing of misconduct on the part of the jury sufficiently prejudicial to defendant to constitute an abuse of discretion by the trial judge in overruling the motion for a new trial.
For that reason, I think the judgment should be reversed solely upon the ground that the verdict is contrary to both the law and the evidence. *Page 281